Citation Nr: 1117990	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  05-02 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome of the right wrist.

2.  Entitlement to service connection for carpal tunnel syndrome of the left wrist.

3.  Entitlement to an increased initial evaluation for low back strain with degenerative joint disease at L2-3 and L4-5, evaluated as 10 percent disabling from September 1, 2001, until July 4, 2005, and as 20 percent disabling for the period beginning July 5, 2005.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran had active service from September 1978 until August 2001.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from February 2003 and December 2003 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2008, a Travel Board hearing was held before the undersigned.  A transcript of that hearing is of record.

The Board previously considered this appeal in November 2009 and remanded the claim for further evidentiary development, to include scheduling the Veteran for VA examinations of the peripheral nerves and the spine.  The case since has been returned to the Board for further appellate action.  Unfortunately, as will be explained in detail below, the Board finds that prior remand directives were not substantially complied with and a remand for additional development is therefore necessary.

This appeal must again be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC because the examination report that was obtained on remand is inadequate.  VA will notify the appellant if further action is required on his part.


REMAND

After reviewing the record, the Board finds that another remand is warranted in this appeal, in part because the Agency of Original Jurisdiction (AOJ) has not yet substantially complied with the directives contained in the Board's November 2009 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that there must be substantial compliance with the terms of a Court or Board remand).  Specifically, in November 2009, the Board remanded the claims for an adequate VA examination of the service-connected low back strain with degenerative joint disease at L2-3 and L4-5, and a VA examination to determine the nature and etiology of the bilateral carpal tunnel syndrome (CTS).  

Concerning the low back strain with degenerative joint disease, the Board noted that a prior November 2007 VA examination report referred to an inadequate x-ray and also contained conflicting findings concerning the presence of pain on motion.  Accordingly, the Board remanded the claim so the examiner could explain whether the inadequate x-ray referred to a 2003 x-ray in the file and to obtain any additional studies if needed.  The Board also asked the examiner to comment upon, and if possible reconcile, the November 2007 VA examination report which indicated both that the Veteran was experiencing "mild discomfort" on extension and lateral flexion of the spine, and that he was experiencing no pain on motion.  

On remand, the Veteran was afforded a VA spine examination in December 2009.  The examiner adequately explained that the previously mentioned inadequate x-ray referred to a 2003 study and further noted additional studies were ordered to evaluate the disability.  However, the examiner misstated the question concerning pain as he noted the November 2007 examination indicated the Veteran "experienced 'mild discomfort' in extension and lateral flexion of the spine and he is experiencing pain on motion."  (Emphasis added).  Furthermore, the examiner concluded that "the Veteran exhibited none of these signs and symptoms today as he exhibited full range of motion without objective evidence of pain."  The examiner mistakenly made no attempt to reconcile the November 2007 findings or explain why the statements could not be reconciled, which is part of what the Board was specifically requesting to be addressed in order to properly develop the record so that the service-connected back condition can be properly evaluated over the entire rating period.  Accordingly, the Board does not find this response to be adequate to decide these claims.  See 38 C.F.R. § 4.2 (2010) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when the VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).  

Additionally, the Board in its prior decision remanded the claim for service connection for bilateral CTS for an opinion as to whether any current CTS is etiologically related to service, or is secondarily or proximately related to the Veteran's service-connected bilateral arthritis of the wrists.  The December 2009 examiner provided an opinion as to the relationship between the CTS and the scaphoid fracture and the service-connected arthritis.  However, a close review of the examination report reflects it is incomplete for rating purposes.  Specifically, the examination report did not include an opinion as to whether the service-connected degenerative arthritis of the left wrist and tendonitis of the right wrist aggravated the CTS.  See 38 C.F.R. § 3.310 (b) (indicating that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected).  

Further, the examiner did not address whether the current CTS is related to the Veteran's complaints of numbness during service.  In this regard, as noted in the prior Board remand, the Veteran has alleged that the numbness of his hands began during service.  The examiner, however, reported a history of the Veteran developing numbness in the hands around 2002 after he left military service.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that a medical opinion based upon an inaccurate factual premise has no probative value); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).  The Veteran is competent to report in service symptoms such as numbness of the hands.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As the December 2009 VA examination did not consider the Veteran's report of numbness of the hands during service, another examination is required.  38 C.F.R. § 4.2.

Turning to other matters, a review of the record reflects there may be private treatment records which have not been associated with the claims file.  In April 2008, the Veteran submitted his discharge instructions from Round Rock Medical Center for treatment of his lumbar muscle strain.  However, the underlying treatment records are not associated with the claims file.  Additionally, in its discussion of the evaluation of the low back strain, the January 2008 Supplemental Statement of the Case noted that "there is documentation of being treated by [a] private physician, which has not been submitted to the VA for review."  The record includes two records from an unidentified private physician demonstrating treatment of the back.  Indeed, an earlier December 2005 Statement of the Case referred to them as "private treatment records from unknown source for the period March 5, 2003[,] through March 18, 2003."  Finally, the Veteran testified that he was treated by Dr. Boyd.  While there are some records from Dr. Boyd in the claims file, the most recent records are dated in June 2002.  VA outpatient treatment records and the Veteran's testimony suggest that the Veteran continues to be treated by Dr. Boyd.  Accordingly, updated medical records must be requested on remand. 

Finally, while on remand, current VA medical treatment records must be obtained.  VA's duty to assist includes obtaining records in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c)(1), (2); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims file, are in the constructive possession of the Board and must be considered).  In the present case, the last treatment record from the Central Texas Veterans Health System that was associated with the claims file is from September 2007.  Accordingly, on remand, all recent VA treatment records must be obtained.

Accordingly, this case is REMANDED for the following actions:

1.  The AOJ should contact the Veteran and ask him to specify all medical care providers who have treated him for his claimed conditions.  The AOJ should then obtain and associate with the claims file any records from the sources identified by the Veteran that are not already associated with the claims file.

2.  The AOJ should obtain and associate with the claims file all records of treatment received by the Veteran from Dr. Boyd.  
	
3.  The AOJ should obtain and associate with the claims file all records of treatment received by the Veteran at Round Rock Medical Center.  

4.  The AOJ should obtain and associate with the claims file copies of all records of treatment received by the Veteran from September 2007 to the present at the Central Texas Veterans Health Care System.  

5.  The claims file should be sent to the VA examiner who conducted the December 2009 VA spine examination for clarification of the opinion provided.  Following a review of the file, the examiner should comment upon and reconcile the findings that the Veteran was experiencing "mild discomfort" on extension and lateral flexion of the spine, and that he was also experiencing no pain on motion during the November 2007 VA examination.   

If the examiner that evaluated the Veteran in December 2009 is not available to provide a response, then any similarly qualified VA examiner may answer this inquiry, as well as address any other matters that were set forth in the Board's November 2009 remand directives.  If additional examination of the Veteran is deemed necessary by the examiner, schedule the Veteran for an appropriate examination, perform all necessary tests, and respond to the above question(s).

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  In the extraordinary circumstance that the examiner is unable to provide the requested opinion, a supporting rationale must be provided concerning why the opinion cannot be provided.

6.  After any records requested above have been obtained, schedule the Veteran for a VA peripheral nerves examination for the purpose of determining the etiology of the bilateral carpal tunnel syndrome.  Perform all necessary tests, if any, and report all clinical manifestations in detail.

The examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service connected degenerative joint disease and tendonitis of the wrists aggravated the bilateral carpal tunnel syndrome conditions.  In this context, aggravation means aggravation of a nonservice-connected condition by a service connected condition such that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  

The examiner also is requested to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any currently diagnosed carpal tunnel syndrome is related to the complaints of numbness of the hands during service.  For purposes of providing this opinion, the Board finds the Veteran's reports of having experienced numbness of his hands in service to be credible, and hence the existence of this symptomatology during service should be accepted as fact in providing the requested opinion.  

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  In the extraordinary circumstance that the examiner is unable to provide the requested opinion, a supporting rationale must be provided concerning why the opinion cannot be provided.  

7.  Thereafter, readjudicate the issues on appeal, considering all evidence of record.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
RICHARD C. THRASHER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


